DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant's claim for foreign priority based on applications JP2019-153139 filed 8/23/2019 and JP2018-182143 filed 7/27/2018. It is noted, however, that applicant has not filed a certified copy of the applications as required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Specification
The disclosure is objected to because of the following informalities: page 5 recites “The float control mechanism 61 controls an inflow of the fuel into the float chamber 32 and an outflow of the fuel from the float chamber 32. The float control mechanism 61 makes the fuel outflow speed from the float chamber 32 slower than the fuel inflow speed into the float chamber 32. The float control mechanism 61 controls the area of the fuel opening in the lower portion of the float chamber 32 so as to give a difference between the inflow speed and the outflow speed.” However, from the drawings, it appears that the in/outflow areas are being manipulated. In this context, “slower” appears to be a misnomer as volumetric flow rates (understood from “flow speed”) are being compared, rather than velocities (displacement over time) as understood in the art. Therefore, it is understood that “slower” should instead be –lesser in magnitude-.  
Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a float control mechanism” in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. In this case, 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Objections/Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claims are generally narrative and indefinite, failing to conform with current U.S. practice.  They appear to be a literal translation into English from a foreign document and are replete with grammatical and idiomatic errors. These include both major (112b) and minor (objection) errors, which are collectively explained below:
Numerous claims:
The claims are collectively inconsistent with the recitation of fuel, beginning with “the fuel” in claim 1 but later referred as “fuel” in later instances (first instance in claim 1 line 5). “the fuel” as first recited is improper antecedent basis in of itself, and further inconsistency occurs later in claims 2 and 5. Additionally, this is unclear in scope as “the fuel”, having antecedent basis, implies that it is a required structure (i.e. claim is attempting to recite different amounts/states of the fuel). However, in light of the drawings/specification, these limitations concerning fuel are functional limitations rather than explicit structure, and are interpreted as such. For examination, “floats on the fuel” in claim 1 line 3 is understood as —configured to float on fuel--; and all other recitations of “the fuel” are understood as  –fuel--.
Claim 1:
There is unclear antecedent basis for “the fuel tank” in line 7, as the only other recitation could be “a fuel tank shutoff valve” in the preamble. Explicit recitation of a fuel tank is required.
“a float control mechanism…controls an inflow area (Ain) through which the fuel flows into the float chamber larger than an outflow area (Aout) through which the fuel flows out from the float chamber (Ain>Aout)” is difficult to follow as the limitations of the areas run-on with limitations of the float control mechanism. Understood as: 
--a float control mechanism…controls an inflow area (Ain) through which the fuel flows into the float chamber, wherein the inflow area (Ain) is larger than an outflow area (Aout) through which the fuel flows out from the float chamber (Ain>Aout)--.
“Ain>Aout” raises additional issues of scope, as Ain and Aout appear to refer to the same physical space in the drawings/specification (FIG 7/pages 9-a physical feature of the mechanism or merely comparing metrics of the mechanism during different events. In light of the specification, the former does not occur (47, 49 do not physically change, rather the position of 52 does), and instead the limitation appears to correspond to the latter. For the purposes of examination, this limitation is only seen to require an inflow area at any given event is larger than an outflow area at any given (and evidently different) event.
Claims 2-10 are also rejected by virtue of their dependency on claim 1.
Claim 2:
“allows the fuel flowing into the float chamber and restricts the fuel flowing out from the float chamber” is seen as a minor grammatical error, understood as: 
–allows fuel flowing into the float chamber therethrough and restricts fuel flowing out from the float chamber therethrough--.
Claim 4:
“is provided by” is seen as a minor grammatical error, understood as:
–comprises--.
Claim 5:
“allows the fuel flowing into the float chamber and blocks the fuel flowing out from the float chamber” is seen as a minor grammatical error, understood as: 
–allows fuel flowing into the float chamber therethrough and blocks fuel flowing out from the float chamber therethrough--.
Claim 7:
“the float control mechanism is provided by the directional valve and a fixed opening” is inconsistent and partially redundant with “the float control mechanism includes a directional valve” in claim 2. Understood as: 
--the float control mechanism further comprises a fixed opening --.
Claim 8:
“wherein the float control mechanism makes a fuel outflow speed from the float chamber slower than a fuel inflow speed into the float chamber” is unclear for reasons analogous to the corresponding issues in the specification (see above). From the drawings, it appears that the in/outflow areas are being manipulated. In this context, “slower” appears to be a misnomer as volumetric flow rates (understood from “flow speed”) are being compared, rather than velocities (displacement) as understood in the art. Therefore, like understood from the specification, “slower” should instead be: 
–lesser in magnitude--.  
Claim 9:
“the float control mechanism closes the ventilation passage with a first response when the liquid level rises, and the float control mechanism opens the ventilation passage with a second response slower than the first response when the liquid level falls” is unclear, as it appears, from the drawings/spec, that the on-off valve opens/closes the ventilation passage rather than the float control mechanism. As the float control mechanism influences movement of the level-responsive on-off valve to open/close the ventilation passage by controlling fuel level in the valve chamber, the claim is instead understood as: 
--the float control mechanism is configured to, via the on-off valve, close the ventilation passage with a first response when the liquid level rises,  is configured to, via the on-off valve, open the 20ventilation passage with a second response slower than the first response when the liquid level falls--.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2 and 5-10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Crary et al (US 20020017281).

Regarding claim 1 as best understood, Crary (FIGs 1-4) discloses “A fuel tank ventilation valve (para 20) comprising: a float (100) which floats on the fuel (para 35); a case (32, 34) for defining a float chamber (interior of 32, 34) for containing the float (see FIG 4) and storing fuel for floating the float (para 35); an on-off valve (18) which closes a ventilation passage (88) that communicates an inside and an outside of the fuel tank when the float floats and rises (although 123 is open, 18 blocks flow from an outside of 88, see FIG 4; in para 35, “18 engages the valve seat 88 closing off a major portion of the vapor outlet 12” read on “closes” with respect to 88), and opens the ventilation passage when the float descends (not explicitly stated, but evident that 100 would lower corresponding to a decrease in level in the tank, carrying 18 downward with it such that 12 is fully open); a ventilation opening (86) formed on the case and providing the ventilation passage (defines the passage in FIG 4); and a float control mechanism (34, 50, 70, 46) which is formed on the case below the ventilation opening (see FIG 4) and controls an inflow 

Regarding claim 2, Crary (FIGs 1-4) discloses “wherein the float control mechanism includes a directional valve (70) that allows the fuel flowing into the float chamber (via 46) and restricts the fuel flowing out from the float chamber (para 26; when immersed in liquid, 72 closes 56 which restricts fluid from leaving).”

Regarding claim 5, Crary (FIGs 1-4) discloses “wherein the directional valve is a check valve (70 is called a check valve) that allows the fuel flowing into the float chamber (via 46) and blocks the fuel flowing out from the float chamber (para 26; when immersed in liquid, 72 closes 56 which restricts fluid from leaving).”

Regarding claim 6, Crary (FIGs 1-4) discloses “wherein the float control mechanism has a fixed opening (46) providing a fixed communication area below the ventilation opening (46 is “fixed” in area as it is a rigid opening).”

Regarding claim 7, Crary (FIGs 1-4) discloses “wherein the float control mechanism is provided by the directional valve (70 defines part of the float control mechanism, as set forth in claim 1) and a fixed 

Regarding claim 8 as best understood, Crary (FIGs 1-4) discloses “wherein the float control mechanism makes a fuel outflow speed from the float chamber slower than a fuel inflow speed into the float chamber.”

Regarding claim 9 as best understood “wherein the float control mechanism closes the ventilation passage with a first response when the liquid level rises (para 34-35: “When the level of fuel is higher than the fill cup 34, fuel pours into the fill cup 34 and through the slots 50 in the shell 32 rapidly filling the interior space 101 of the valve 10 to the level of fuel in the tank…the rush of liquid fuel into the valve 10 and the air trapped in the float assembly 100 quickly raises the float assembly 100 until the closure 18 engages the valve seat 88 closing off a major portion of the vapor outlet 12”), and the float control mechanism opens the ventilation passage with a second response slower than the first response when the liquid level falls (this scenario is not explicitly discusses; however, the descent of 18, 100 is understood to be slower than the ascent of 18, 100 due to the outflow rate [fluid leaving through 56, 46] being smaller than the inflow rate [fluid entering 50], smaller rate due in part to the area difference between 46 and 50).”

Regarding claim 10, Crary (FIGs 1-4) discloses “further comprising a barrier member (82) provided between the ventilation opening and the float (see FIG 4).”

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3 and 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Crary in view of Kasugai (US 5577526).

Regarding claim 3, Crary discloses ‘wherein the directional valve (70) comprises: a valve body (72); a valve seat (at 56)…” 
Crary is silent regarding “and a restricting member which allows displacement of the valve body in a vertical direction and restricts displacement of the valve body in a lateral direction.”
	However, Kasugai (FIG 3) teaches a float valve assembly (analogous to Crary), wherein the lower valve 17, 23 (read on “directional valve”) comprises vertically extending guide ribs 17d that laterally restrict valve 23 and guide valve 23 in the vertical direction (see FIG 4).
	Therefore it would have been obvious, at the time of filing, to modify the structure of the directional valve of Crary with a guide feature such that it comprises “and a restricting member which allows displacement of the valve body in a vertical direction and restricts displacement of the valve body in a lateral direction”, as taught by Kasugai, to provide a feature that aids alignment between the valve and seat, as is beneficial in Crary.

Regarding claim 4, Kasugai (FIG 3), as applied to Crary in claim 3, further teaches “wherein the restricting member is provided by a plurality of restricting ribs (17d) arranged radially around the valve body (23, see FIG 3)”.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Fuel tank vent valves similar to the application are disclosed by Kondo et al (US 5392804), Roetker et al (US 5535772), Woodcock et al (US 4887578), and Miura et al (US 7188613).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK C WILLIAMS whose telephone number is (571)431-0767.  The examiner can normally be reached on M-F 9:00-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mary McManmon can be reached on 571-272-6007.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 





/PATRICK C WILLIAMS/Examiner, Art Unit 3753